Citation Nr: 1534116	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  07-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  The Atlanta VA Regional Office (RO) in Decatur, Georgia, has assumed jurisdiction.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in November 2006 and before the Board in March 2008.  Transcripts of those hearings are of record.  The Veteran was notified by letter in August 2011 that the individual who conducted his hearing had retired from the Board and was not therefore available to participate in this decision.  The Veteran was offered an opportunity to testify at a different hearing, but the Veteran responded that he did not wish to appear at a new hearing.

In August 2008, the Board remanded the case to the RO for additional development.  In July 2009, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court issued an order that grated a Joint Motion for Remand (JMR) and remanded the claim for further proceedings.  In February 2012, the Board remanded the claim for additional development. 

The Board is satisfied that there was at the very least substantial compliance with its February 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDING OF FACT

The Veteran's headache disorder was not present during service, has not been continuously present since service, and was not manifest within one year of separation from service.
CONCLUSION OF LAW

A headache disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION
Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  The Veteran also testified at hearings before both a DRO and the Board.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Veteran seeks service connection for a headache disorder, which he contends was incurred during his active service.  He filed his initial claim for service connection in April 2004, which was denied by the RO in March 2005.

The Veteran's STRs show that at his entrance and separation examinations, he denied having then, or having ever had, any severe or frequent headaches.  In addition, he had normal physical examinations.  Moreover, his STRs do not document any complaints or treatment for headaches.  Of note, on the medical history survey completed in conjunction with his separation physical, the Veteran specifically reported having experienced at least four medical problems including mumps and eye trouble.  This notation suggests that the Veteran spent time to review the medical history survey and that had he been experiencing headaches as he now alleges, he would have noted it on this form.

The record does not show that the Veteran was diagnosed with a headache disorder within one year of separation from service.  In fact, the Veteran's medical records do not show any complaints or treatment for headaches.  In addition, he denied having any headaches or head symptoms in March 2003, August 2006, and December 2010.

At the DRO hearing in November 2006, the Veteran reported experiencing headaches in service, but he acknowledged that he had never been actually diagnosed with a headache disorder and had only taken over-the-counter medications for relief.

At his Board hearing in March 2008, the Veteran reported experiencing headaches since service.  He denied having been prescribed any medication for his headaches, but stated that the medications he took for other disorders had helped his headaches.

In April 2012, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran reported that he did not seek treatment for his headaches during his active service.  The examiner noted that the headache type that the Veteran described was not consistent with migraine headache characteristics.  Furthermore, the examiner noted that the Veteran's symptoms were more consistent with medication withdrawal, which was consistent with medical literature as the Veteran described the timing of his headaches to be associated with not getting his medications and that he had relief from his headaches after resuming medications.  The examiner diagnosed the Veteran with tension headaches and opined that these were less likely than not incurred in or caused by the Veteran's active service.  Essentially, the examiner found that any headache disorder that the Veteran currently experienced was the result of him improperly taking his medication.  

The Veteran's STRs do not contain evidence of any complaints or treatment for headaches.  Furthermore, the Veteran's medical records after service also do not show any complaints or treatment for headaches.  Instead, the Veteran reported that the medications he takes for his sleep and mental disorder relieve his headaches.

The Board notes that the Veteran filed applications for service connection in June 1978 and in August 1989.  However, neither of these applications contained any allegations of headaches that were related to his service.

After weighing all the evidence, the Board finds the greatest probative value in the April 2014 VA examiner's opinion.  The opinion is consistent with the Veteran's STRs and post-service treatment records, which do not show any complaints or treatment for headaches.  In addition, the opinion explained that the Veteran's presently was diagnosed with tension headaches due to withdrawal of medications for his other disorders, which was consistent with the medical literature and the Veteran's reports.

In addition, the Veteran has not submitted any evidence, beyond his own testimony, supporting his contention that his headache disorder was incurred in or caused by his active service.  

The Board notes that the Veteran's claim was previously remanded pursuant to a JMR so that the Board could consider the Veteran's assertions that he had begun to experience headaches during his military service.

Consideration has been given to the Veteran's assertion that his headache disorder was incurred in or caused by his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a headache disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Headache disorders are not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testings such as CTs or MRIs are needed to properly assess and diagnose headache disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his headache disorder, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating headache disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Veteran is considered competent to describe symptoms such as headaches as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Veteran has stated that he has experienced headaches since service, but the fact remains that medical investigation into his current headaches, concluded that his headaches are likely a symptom of withdrawal from his other medications as they are relieved after he resumes taking them.  Moreover, to the extent that the Veteran asserted, such as at his Board hearing, that he has experienced headaches since service, the Board simply does not find the Veteran's statements to be sufficiently credible to establish the presence of a headache disorder since service for the following reasons.  First, while the Veteran vaguely suggested that his headaches had begun in service during his Board hearing and DRO hearing, he provided no details as to how he remembered such.  Moreover, his testimony was provided nearly four decades after service, and directly contradicts evidence that was provided contemporaneously with separation physical; namely the Veteran's specific denial of having ever experienced headaches.  The Board finds the contemporaneous statements to be more probative than statements provided decades after the fact and in connection with a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Such a conclusion is supported by the fact that the Veteran never sought treatment for headaches during service or for a number of decades after service, and the fact that he noted other conditions on the medical history survey completed in conjunction with his separation physical.
 
While the Board previously remanded the Veteran's claim for a VA examination (which as discussed above concluded that the Veteran did not have a headache disability as a result of service), the Board only stated in the remand that the Veteran was competent to report headaches since service; the Board never engaged in a credibility analysis as is being done above.  When a credibility analysis is done, the Veteran's recent testimony is simply not found to be sufficiently credible to establish that he had been consistently experiencing headaches since his time in military service.

Accordingly, the criteria for service connection have not been met for a headache disorder.  Therefore, the claim is denied.


ORDER

Service connection for a headache disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


